Citation Nr: 0627371	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected impotence as secondary to residuals of 
prostate cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from May 1969 to November 
1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In the May 2003 rating decision, the RO denied the veteran's 
claim for service connection of PTSD.  The RO also granted 
service connection for residuals of prostate cancer and 
impotence assigning 40 percent and 0 percent disability 
ratings, respectively, effective September 16, 2002.  It is 
further noted that the RO granted entitlement to special 
monthly compensation based on loss of use of a creative organ 
and denied service connection for pseudofolliculitis; 
however, those issues have neither been procedurally prepared 
nor certified for appellate review and are outside the scope 
of the present appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
The Board observes that the veteran wrote that he wanted a 
videoconference hearing before the Board in his May 2004 VA 
Form 9; however, he later indicated in an August 2006 
statement that he declined the video hearing and preferred to 
wait for a future visit by a member of the Board of Veterans' 
Appeals.  Thus, the RO should schedule for the veteran a 
Travel Board hearing.

Accordingly, the case is REMANDED for the following actions:

The veteran should be scheduled for a 
hearing in Muskogee, Oklahoma before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity.  


The purpose of this REMAND is to satisfy a hearing request 
and ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


